COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JOSE MARIA DEJESUS VENTURA
                                                 MEMORANDUM OPINION *
v.   Record No. 2108-97-4                            PER CURIAM
                                                   FEBRUARY 3, 1998
DITTMAR COMPANY AND PENNSYLVANIA
 MANUFACTURERS' ASSOCIATION
 INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Simon M. Osnos, on brief), for appellant.

             No brief for appellees.



     Jose Maria Dejesus Ventura (claimant) appeals a decision of

the Workers' Compensation Commission terminating his award of

temporary total disability benefits and denying his request for a

change in treating physicians.    Claimant contends that the

commission erred in finding that (1) he was able to return to his

pre-injury employment as of December 3, 1996; and (2) he was not

entitled to a change in treating physicians.      Finding no error,

we affirm.

                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "[I]t

is fundamental that a finding of fact made by the Commission is

conclusive and binding upon this court on review.      A question
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
raised by conflicting medical opinion is a question of fact."

Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533

(1986).

     As fact finder, the commission was entitled to accept the

opinions of the treating physicians, Drs. Joseph White and Ronald

Uscinski, and to reject the contrary opinion of Dr. Lewis B.

Eberly.   Drs. White and Uscinski based their opinion that

claimant was capable of returning to his pre-injury employment

upon diagnostic testing and their evaluation of claimant's

condition and improvement since the compensable accident.    On the

other hand, Dr. Eberly, a physician chosen by claimant on his

own, examined claimant on one occasion and relied solely upon

claimant's articulated history without the benefit of the

treating physicians' medical records.   Neither Dr. White nor Dr.

Uscinski could find any objective basis for claimant's persistent

symptoms.   The opinions of Drs. White and Uscinski constitute

credible evidence to support the commission's decision that

claimant was able to return to his pre-injury employment as of

December 3, 1996.   "The fact that there is contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding."    Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

                                II.

     Whether a treating physician has released or abandoned his

patient generally is determined by the express intent of the




                                 2
physician.   In some cases, the total circumstances must be

analyzed in order to determine whether the discharge, release, or

abandonment of the patient was intended.   This is a factual

determination which must be proved by clear and convincing

evidence.    See Jensen Press v. Ale, 1 Va. App. 153, 157, 336
S.E.2d 522, 524 (1985).

     In denying claimant's request for a change in treating

physicians, the commission found as follows:
               There is no evidence in the record that
          supports the claimant's request for a change
          in physicians. Both Dr. White and Dr.
          Uscinski have documented their treatment of
          the claimant and it appears from the record
          to be appropriate and adequate. We see no
          evidence that corroborates the need for the
          claimant to seek treatment from another
          physician.

     The commission's findings are amply supported by the medical

records and will not be disturbed on appeal.   Because claimant

failed to present any clear and convincing evidence of

abandonment or inadequate treatment by Drs. White and Uscinski,

we cannot find as a matter of law that the commission erred in

denying claimant's request for a change in treating physicians.

     For these reasons, we affirm the commission's decision.
                                                         Affirmed.




                                  3